The first question suggested by the argument is whether this case falls within the restriction upon appeals to this court, which has been embodied in the present Constitution. This provision of the fundamental law was framed by members of the bar, in brief language, and every word employed was in common use in the profession and had a well-settled and definite meaning. The restriction is embraced in a single sentence:
"No unanimous decision of the Appellate Division of the Supreme Court that there is evidence supporting, or tending to sustain, a finding of fact or a verdict, not directed by the court, shall be reviewed by the Court of Appeals."
It is obvious that this language embraces the class of cases and the questions that were intended to be withdrawn from the jurisdiction of this court. The cases were those where there was a finding of fact or a verdict, and the questions were whether there was evidence supporting or tending to sustain such finding or verdict when that question had been passed upon in the Supreme Court in a decision which was unanimous.
It is said that there is in this case a finding of fact against the relator, and that the court below, having decided unanimously that there was evidence supporting or tending to sustain it, the decision is final. It will be observed that the record before us does not disclose the existence of any action or special proceeding instituted by any private litigant. The controversy originated in the acts of public officers in the discharge of public duties. The jurisdiction which this court has always possessed and exercised to review the official acts of public officers and administrative and governmental boards and bodies, should not be abdicated by the court itself, nor should suitors be denied a hearing except in obedience to the *Page 441 
plain mandate of the Constitution. The acts which those officials may perform affect rights and interests of the citizen of vast consequence, and the powers which they may exercise are so liable, through mistake of law or otherwise, to result in oppression or injustice, that appeals from their proceedings frequently present the most important questions that can engage the attention of any court. They practically have charge of nearly all the machinery of government, both general and local, and their acts at almost every point affect liberty and property to such an extent that it may well be doubted whether it would be wise to withdraw them from the most complete judicial review. Certainly it would not by any close, strained or doubtful construction of the language of the Constitution.
If this case is not fully within our jurisdiction, it is difficult to see how any case originating in like official acts ever can be, since the objections to that jurisdiction now made must exist in every such case. The particular question now before us grows out of the determination of a board or body of officers that exist in every town, village and city of the state. They are charged with most important duties and exercise most extensive powers. In the city of New York, where this controversy arose, they are known and designated by a different title, and their proceedings assume more of the forms that pertain to a regular judicial body, organized for a special purpose, but in every locality of the state their powers and duties are essentially the same. They have power to decide important questions of fact and law involved in the valuation of property and the imposition of taxes, and, since the questions under consideration affect every locality, I prefer, in the course of the discussion, to use names and terms that are familiar, convenient and generally known, and, at the same time, sufficiently describe the officials who discharge the duties, in the city of New York, of ascertaining the facts and preparing the lists that form the basis of all public taxation, whether general or local. *Page 442 
There can be no doubt that the intention of the framers of the Constitution was to restrict appeals to this court, and whenever that intention is fairly expressed, with reference to the particular case, this court will not attempt to draw to its jurisdiction cases that come, plainly or even by reasonable construction, within the restriction. But the right to appeal to this court has never been regarded as such a public mischief as to warrant us in extending the restriction, by construction, to cases not fairly embraced within the language or the evident intention of the framers. The restriction clearly applies only to a case where there has been a finding of fact or a verdict, and, if we can but ascertain the precise thought sought to be expressed by the use of these words, the present contention will be determined. The words, when used, had a well-settled and well-understood meaning, both in common language and in legal phraseology, and it must be assumed that they were not used in any loose or artificial sense, but in their natural and ordinary meaning. In practice they have always been used to express the result of the decision or the deliberation of a court or jury upon an issue or question of fact involved in some litigation. (Burrill's Law Dict., Bouvier, Black, Webster.) The words always presuppose an issue of fact between litigants.
It is said that in this case there was such an issue, that some fact has been determined and that the court below has decided unanimously that such fact is sustained by evidence, and that the decision so made is final and beyond the power of this court to review. In my opinion, this contention is not correct within the true intent and meaning of the Constitution, and, in bringing it to the proper test, it is of the first importance to be able to point out clearly what the supposed fact is, and when and how decided.
On or prior to the second Monday of January, 1895, the board of assessors of the city of New York made certain entries in a book or public record prepared and kept for that purpose, and required by law. The book was divided into columns, each with the appropriate heading, and is known as *Page 443 
an assessment roll. The words, characters and figures entered in the several columns of this book, in themselves, express no distinct or intelligible idea, but, when read with the law which authorized these officers to assess and levy taxes, they possess great significance, and are the evidence of an official act in the exercise of the highest authority. In law this entry denotes that the assessors decided at least two important facts, namely, that the relator resided within the jurisdiction and owned property subject to taxation of the value specified. The decision was made ex parte in the discharge of an official duty. There was no issue, no litigation, no proofs, but the officers acted upon their own personal judgment, aided by such inspection of the property and such inquiries as they thought proper and necessary to make, and yet this decision was in accordance with all the forms of law. There was jurisdiction of the person and of the subject-matter, and this entry is the only original decision of fact or law that is to be found in the record. The facts thus determined are at the foundation of this whole proceeding, and every step since taken has had but one purpose, and that was to change or modify the facts so found. This entry is the only adjudication to be found in the record as to the facts, and, if it was stricken out, the case would disclose no fact decided, no legal liability on the part of any one, and the relator would have no grievance. There is no other paper in the record that makes any original determination of any fact whatever. This entry denotes that facts of great importance were passed upon by the assessors, and the record shows that these facts have been since reviewed in various forms by other tribunals, but the assessors alone constituted the court of original jurisdiction that tried and decided the questions in the first instance, and it is of this decision, and this alone, that the relator complains. The decision thus made was not final, however, in cases where complaint was made, but subject to review by the assessors themselves. The law required that at a subsequent time, and upon notice to the parties in interest, the assessors should organize as a board of review to examine their work, hear parties aggrieved, and correct *Page 444 
any error that had been committed. Their powers in this respect were limited. They could reduce the value, as originally fixed, but they could not increase it. They could correct manifest clerical errors in extension and computation, and then the power to interfere with the decision before made by them practically ended. In this case they reduced the valuation, and their original decision, as thus modified, stands as the final decision.
The body possessing original jurisdiction had then decided all the questions of fact and law that have ever been involved in this controversy, and the relator has ever since been seeking to change that decision by an appeal to the courts from the action of the assessors. Courts have no power to make assessments or to determine facts upon which they are based, though they have ample power to review them when made by the assessors, but the latter clearly possess the primary or original jurisdiction over the subject. It is important to keep clearly in view the point that the only evidence in the record of an original determination of facts is the entry by the assessors in the book. If anything is wanting to make that clearer, it is only necessary to look into the subsequent proceedings in the courts.
The first step in that direction on the part of the relator was to sue out a writ of certiorari, under chapter 269 of the Laws of 1880. The purpose of that writ, as plainly expressed on the face of the statute, was to review the decision of the assessors and to determine whether that decision was right or wrong. The proceeding differed from other appeals only in the method of review, since it is provided that in certain cases additional proof may be taken to aid the court in the disposition of the appeal. Whether the hearing is had upon the record of the assessors, as it may be, or upon further proof, the court is all the time reviewing the decision of the assessors. It can make no original or independent decision. It cannot act upon the parties, but only upon the assessors, by directing them to correct their own errors, if any are found. It is only where all the evidence is not produced before the assessors *Page 445 
that the court, in the exercise of discretion, permits further proof to be taken. That is a mere method of hearing the appeal that does not change the real character of the proceeding as one solely to review the action of the assessors.
The order which the court made in the decision in this case, of the questions brought before it by the writ, clearly indicates the nature and character of the whole proceeding. It does not profess to determine any fact, and no fact is even stated in it. It simply confirms the action of the assessors and directs that the writ brought to review their decision be dismissed. No one can tell, from reading the order, what the fact in controversy was. A court which does nothing more than affirm the action of some other court or body and dismiss the appeal, does not make any finding of fact or render any verdict within the meaning of the Constitution. The Special Term did precisely what the Appellate Division did. It reviewed the action of the assessors. The method of review was different, but neither court exercised original jurisdiction or made any finding of fact. Both sat in review of the action of the assessors. A finding of fact in the proper sense always proceeds from a court or body having original jurisdiction over the subject, and since the courts have no original power to make assessments, but simply to review them when made by the assessors or other officers, the original decision upon the facts in this case must be referred to the assessors and not the courts.
It is not and never was the office of the writ of certiorari to initiate any original suit or proceeding in which a finding of fact, in the proper sense, could be made. Its office is to bring up for review some decision already made. The questions to be reviewed have been enlarged and the methods and procedure changed by statute, but it is still essentially a proceeding for the correction of an erroneous decision, and the writ is generally discretionary. The decision upon this writ is an order that acts upon the court or body below that has made the decision, but it is not an original determination of any controversy. It deals with facts as all appellate courts deal with them. It uses them for the purpose of determining whether *Page 446 
the assessors were right or wrong. Certainly such an order was never known as a finding of fact, and to call it such in this case is to give to the words of the Constitution a very loose construction.
I have dwelt at some length upon the nature and origin of the decision in this case, because it seemed to me to be useful, since it clears the way for a distinct and accurate statement of the precise question we have in hand, and enables us to anticipate the answer. When the framers of this amendment to the Constitution made use of the words "a finding of fact," did they intend to include in the term or did they refer to an entry made by assessors in a book in the discharge of their duty and for the purpose of recording their decision as to the value of property for the purpose of taxation?
The answer to this question ought not to be very difficult. It seems very plain to me that the language of the restriction had no reference whatever to such a decision. The natural and obvious thought that the words express is, as already stated, the result of a judicial inquiry upon an issue of fact joined in some litigation, and not the result of an official entry by an officer like an assessor. The words employed had long been in general use and were familiar to the bar and the public, and yet, I think, it is safe to assert that no member of the convention had ever heard such an entry by assessors, upon the roll, described as a finding of fact. No one who would attempt to describe or designate such an official act as a finding of fact could make himself understood by either lawyer or layman. It is more than probable that no member of this court, or of the courts through which this case has passed, has ever, before this discussion was brought to his attention, heard an entry in a book by assessors, for the purpose of an assessment, designated as a finding of fact.
The effect of many official acts of officers and governmental or municipal boards is to determine some fact, but such acts have never been known as findings of fact, and cannot properly be expressed by the use of such terms. The expression, as used in the Constitution, can be given full effect and a very *Page 447 
wide application without such an extreme and unnatural construction. When it is applied to a case where an issue of fact was joined between parties in a court of original jurisdiction, and determined judicially by a decision, general or specific in its terms, we have pushed the restriction as far as the framers of the Constitution ever intended.
There never was a time when, if it was said that assessors had made a finding of fact, that the common mind, or even the professional mind, would have comprehended the precise meaning intended to be conveyed, and certainly no one would suppose that such an expression had reference to the formalities necessary to make an assessment. Nor is there any reason to believe that an order of the Special Term, such as appears in this record, confirming the action of the assessors and dismissing the writ of certiorari, was ever known as a finding of fact or that the members of the convention who drafted the amendment intended to refer to such an order or include it within the limitation.
To say that there is in this case a finding of fact is to give to these words a meaning and signification that they never before possessed. All that the case shows is that certain officers performed an official act which affected the relator and assumed certain facts, but it contains no finding of fact within the meaning of the Constitution or in the usual and ordinary sense in which that expression is used.
In Riggs v. Palmer (115 N.Y. 506), this court approved and applied that very rational test for ascertaining the meaning of statutes which is found in Bacon's Abridgment and in other works of the highest authority. It is stated in these words:
"In order to form a right judgment whether a case be within the equity of a statute, it is a good way to suppose the lawmaker present, and that you have asked him this question, Did you intend to comprehend this case? Then you must give yourself such answer as you imagine he, being an upright and reasonable man, would have given. If this be that he did mean to comprehend it, you may safely hold the case to *Page 448 
be within the equity of the statute, for, while you do no more than he would have done, you do not act contrary to the statute, but in conformity thereto."
The fairness and good sense of this rule cannot be questioned. In its application to this case, we may now suppose the judiciary committee that framed the amendment to the Constitution and reported it to the convention to be present, and that we have submitted to them the following questions: Did you intend that a decision of assessors, entered upon the roll, should be deemed to be a finding of fact within the meaning of the restriction upon appeals to this court? Did you intend to call the order of the court, affirming the assessors and dismissing the writ, a finding of fact within the meaning of the restriction? Did you intend that official acts of public officers, boards or governmental bodies, that necessarily determine some fact, should be deemed to be a finding of fact within the meaning of the restriction? If these questions could properly be answered in the affirmative, then, of course, I must be radically wrong upon this question.
There can be little doubt, however, what the answer to these questions would be. The committee has given it already. In the report to the convention, which accompanied this proposed amendment to the Constitution, they stated the purpose and effect of the change in this language: "For the purpose of effectively limiting the Court of Appeals to questions of law, we have added to the general statement of that limitation a clause specifically precluding review of an unanimous decision of the Appellate Division that there is evidence to sustain a finding of fact or a verdict not directed by the court. This closes the door through which, under sections 993 and 1337 of the Code, the whole question of fact in many cases is brought before the Court of Appeals." (2 Conv. Doc. No. 53, p. 6.) It is seldom that a law-making body has made such a clear and concise statement of heir purpose and the effect of the change which they had in view. The committee told the convention and the people who were to pass upon their work that the new provision was intended *Page 449 
to close the door against certain practices that existed under two designated sections of the Code. We know what these practices were. They had no relation to special proceedings, and when the scheme of the Constitution was put into effect by the legislature one of the sections was repealed and the other so changed as to have no reference whatever to such proceedings, all of which proves that there never was any intention to bring such cases as this within the scope of the restriction.
If the committee had in mind any such sweeping changes in the jurisdiction of this court in cases of appeals in special proceedings as are now suggested, it is quite remarkable that they made no mention of such purpose in their report. It is apparent that if the change has been made, neither the committee nor the convention were aware of the scope of their work.
It is easy to see how such a contention with respect to jurisdiction can be made in every special proceeding, and hence the decision that we are about to render may be fraught with the most momentous consequences. It is only necessary to mention the case of a board of election officers acting as canvassers of the vote. It may be composed of the inspectors of election, or the board of supervisors, or the state officers acting as a state board of canvassers. From beginning to end, the inquiry is with respect to the number of votes cast for this or that candidate. That is an inquiry as to a matter of fact in the same sense that the value of the relator's property was in this case. By mistake of law or fact, a person may be declared elected to an office when he was not elected. The mistake or error may affect the control of the state government or even the Federal government, and yet the unanimous decision of the Supreme Court that there was evidence to sustain the finding of fact is final.
The state board of equalization, composed of the state officers and state assessors, adjust and equalize assessed values in every county of the state. The only evidence of its decision is a table in which the values are expressed in figures, and these *Page 450 
decisions have always been subject to review by certiorari, although the board deals with nothing but facts. To say that the decision of such a board, whereby the assessed valuation of one county was increased by millions of dollars and that of another county reduced correspondingly, when made without evidence of any kind, cannot be reviewed here, when the Appellate Division unanimously affirms, is to pervert the language of the Constitution. There is no finding of fact in such a case within any possible meaning of the words, and to impute to the framers of the Constitution an intention to designate such a table by such words is to cast a doubt upon their ability to give appropriate expression to their thought.
This court has just decided a case which cannot be reconciled with the view that jurisdiction in this class of cases has been withdrawn from the court by the terms of the present Constitution. I refer to In re Fairchild (151 N.Y. 359), which was a special proceeding, substantially identical in form with this.
In that case the controversy originated in the action of the secretary of state in filing a certificate of a party nomination and refusing to file another certificate, and the court, at Special Term, did what has not been done in this case. It made an express finding that a certain candidate had been nominated and that a certain other candidate had not. It was plainly the determination of a fact. The order was affirmed at the Appellate Division unanimously, and that decision could mean nothing if it did not mean that there was evidence to sustain the finding of fact, and yet we reviewed and reversed both orders in this court on the facts found, as well as the law. Much more could be urged against the contention now proposed to be put upon the Constitution by reference to adjudged cases and to numerous provisions of the Code, in which the meaning of the restrictive words are very clearly indicated and used in the sense that I have stated. But if we were to enter that field the discussion would be unnecessarily extended. It is quite sufficient to say that neither in any statute nor in any adjudged case, have the words "a finding *Page 451 
of fact" been used in the sense now sought to be attached to them. I repeat that the court should not abdicate the jurisdiction which it has always maintained over this class of cases and with which it has been invested by the people through the Constitution, upon such an unwarrantable construction as to the meaning of a single expression. It is quite unreasonable, if not impossible, to suppose that the framers of the amendment to the Constitution could have had any reference to a special proceeding like this, where the facts and the law are so commingled in the decision that the question upon which it turned cannot be pointed out or identified, and where there is no method known in the practice for separating the law from the facts. There is a wide field of litigation where that can be done, and there the restriction can have full effect and can fulfill every purpose that the framers of the Constitution had in view. In such a case as this a finding of fact in the ordinary, or even in the professional sense in which these words are used, is a practical impossibility.
Special proceedings, originating in the official acts of public officers, whose functions are principally ministerial or administrative, differ widely from actions at law or in equity in their nature and character. In the latter the issues between the parties, whether of law or fact, are distinctly marked by the pleadings, and every fact determined may be specifically stated in the decision, or, if not so stated, can readily be separated or extracted from the general result. There is no difficulty in applying the words of the restriction in such cases.
Not so with the former. There is no distinct issue that can be identified by any pleading. There are no facts found in any fair sense. The facts, if any are involved in the act, can only be constructively known or formulated from the nature and character of the act itself and from the result, and it never can be said with any degree of certainty that the officer, when he performed the act, was even conscious of having determined any fact or of the nature of the fact involved. Therefore, it would be an unreasonable construction of the Constitution to impute to the convention an intent to describe anything constructively *Page 452 
decided in such a proceeding as a finding of fact. There is an appropriate place in legal proceedings for such an expression, but to apply it to cases of this character is to pervert its true meaning and to misapply the purpose and policy of the organic law.
In my opinion, there is nothing in the language of the Constitution nor in the general purpose which the convention had in mind to warrant the conclusion that cases of this character have been withdrawn from the scrutiny of this court. So, I think, we have jurisdiction to review the order in the same way and to the same extent that such orders have always been reviewed here.
But, quite apart from this question, there can be no doubt with respect to the power of this court to review the decisions of the courts below when the record shows that the assessment is based upon principles that are erroneous in point of law. I think that the return of the assessors to the writ of certiorari shows that the assessment and the valuation of the relator's property was made upon principles contrary to the rules of law applicable in such cases and which this court has applied in a recent case between the same parties. (People ex rel. M.R. Co. v. Barkeret al., 146 N.Y. 304.)
The controversy is wholly with respect to the value of the relator's personal property or, as it is designated in the statute, the capital stock and surplus profits. The real estate, which embraces all its structures, was assessed at $15,910,900. There is no controversy here about that. The valuable franchises are not supposed to be included in the assessment at all, since they are taxed under another law. (Laws 1881, chap. 361.) The personal estate was assessed at $16,496,995. The question is whether these figures are, upon the facts appearing in the return, the result of erroneous methods of valuation. The bonded debt is conceded to be $37,164,019.10, and the capital stock, as indicated by the face value of the shares, $30,000,000. The authority for the assessment is the following provision of the statute:
"Sec. 3. The capital stock of every company liable to taxation, *Page 453 
except such part of it as shall have been excepted in the assessment roll, or as shall have been exempted by law, together with its surplus profits or reserved funds, exceeding ten per cent of its capital, after deducting the assessed value of its real estate, and all shares of stock in other corporations actually owned by such company, which are taxable upon their capital stock under the laws of this state, shall be assessed at its actual value, and taxed in the same manner as the other personal and real estate of the county." (L. 1857, chap. 456, sec. 3.)
The thing to be valued and taken was, not the shares of stock, but the capital, that is, the money, or visible, tangible, taxable property in which it was invested, or by which it was represented. (People ex rel. U.T. Co. v. Coleman, 126 N.Y. 433. )
The relator submitted proof as to the value of every item of personal property that it possessed which was subject to taxation. There was really no conflict on that point, and if the proof had been accepted by the assessors it must be conceded that the assessment made was not justified.
Without stopping to consider how far this proof was binding upon the assessors, or what property, if any, subject to taxation and representing capital stock, it disclosed, I will attempt to point out in as brief terms as possible the principle upon which the assessors proceeded in arriving at the result which they did. It is not difficult to do that, since it has been very clearly set forth by the assessors themselves in the return to the writ of certiorari. Their counsel put in evidence before them the report required by law to be made by railroad companies to the railroad commissioners, and which was made by the relator for the year ending on June 30, 1894. This was treated by the assessors as a declaration or admission by the officers of the company as to the amount, nature and value of all its property. From this report the assessors found the total gross assets of the company to be nearly seventy-three million dollars, and, after deducting debts, found that the relator was possessed, at the time of the report, of actual tangible assets in the sum of $35,623,197.38, and, after deducting the *Page 454 
assessed value of real estate and ten per cent on the capital stock, they decided that the relator had personal property subject to taxation of the value expressed in the assessment. Without attempting to be precise in the figures used, this sufficiently indicates the principle upon which the result was obtained. But this report contained one item of over fifty million dollars that indicated nothing but the cost of the road, some twenty years before, with the cost of such additions and betterments as had been made. It was shown, and on this point there was no dispute whatever, that it was not the cash cost, but the cost in stock and bonds sold at an enormous discount. This discount alone, which, of course, represented nothing, was over six millions. There was also included in the item over eight million dollars, paid as damages to abutting owners of land. This sum represented no property whatever, but was paid in order to remove a legal obstacle to the exercise of the franchise. The easements of light, air and access for which this sum was paid were of only nominal value, and the expenditure may be regarded as made to remove or extinguish an incumbrance upon the franchise to operate a railroad. Apart from the franchise, which could not have been considered, this item represented no element of actual value. In the report of the gross assets to the railroad commissioners is another item of over fourteen million dollars, which was paid by issuing stock to other railroad corporations in the city of New York which had been leased to the relator, and this stock was issued to them for the purpose of extinguishing the lease, acquiring their franchises to operate railroads in the streets, and to merge their privileges and rights in the relator. The company had no actual tangible property on hand, except the real estate assessed, to represent the stock so issued, and so far as it represented things intangible, as privileges and franchises, they could not be considered.
The principle of valuing the relator's property upon the admissions of such a report, accompanied as they were by these explanations, was erroneous. The assessors could consider everything that had a legitimate bearing upon the actual *Page 455 
value of the relator's property at the time, but to decide that the property was worth what was stated in the report, because the officers had said it cost that sum, and to ignore all other proofs on that subject, was to adopt a method of ascertaining value that cannot be defended upon any legal principle.
They assumed, as a fundamental fact, that the gross assets of the relator amounted to seventy-three millions since that sum had been expended upon the property many years ago. The cost of property at some remote period of time is not the legal rule for estimating the present value in any case; but when it is shown, without dispute, that nearly thirty millions of that cost is not now represented by any tangible property subject to taxation, and never was, in fact, it is legal error to adopt the cost of the property made up of such items as the rule of valuation.
Moreover, the report was not intended by the law, or by the officers who made it, to evidence the then value of the property, but simply to state the facts with respect to the cost of the road, and such cost, made up in the manner stated, could not properly have been regarded by the assessors as controlling proof of value. It is impossible, I think, to carefully consider the assessors' return, in which they set forth the principles upon which they arrived at the value of the property, without reaching the conclusion that they included in the estimate the valuable franchises possessed by the relator.
This is quite clearly indicated by another statement in the return, to the effect that they had ascertained that the relator's operations, after defraying all fixed charges, yielded a profit in the form of dividends, and from this they concluded that the capital stock was unimpaired and represented actual taxable property equal to the face value of the shares.
This reasoning, I think, involves an erroneous principle. The business success of a corporation, as indicated by profits or dividends, does not prove that it has property equal to the face of its capital stock. It does prove, or tend to prove, the earning power of the company, which is quite another thing. That may be due to the skill and ability of the management, *Page 456 
and in many cases to the possession of privileges and franchises. It cannot be doubted that the franchises of this company, which are represented by the capital stock, constitute an important element in its earning capacity It is impossible to treat this case in the various phases in which it has been presented in the arguments of counsel, and which have great weight and force in the process of reasoning, by means of which the proper result is established. I have not referred to the fact that there does not appear to be any property to represent the so-called surplus of over five millions. It was a mere device of bookkeeping, but the company have no tangible property to show for it. It is only necessary to repeat that the return shows that the assessors adopted the report to the railroad commissioners as the guide and fundamental rule of evidence which was to control and did govern their action. It was, under all the circumstances, misleading, unreliable and plainly productive of a result that appears to be unjust and contrary to law. The assessment upon the personal property cannot be evolved from the facts and figures in the record without either changing the assessed value of the real estate or including the franchises, a method of valuation which the law does not permit.
The order appealed from should be reversed and the proceedings remitted to the assessors for further action.
BARTLETT, HAIGHT and MARTIN, JJ., concur with VANN, J., for reversal; ANDREWS, Ch. J., and GRAY, J., vote for reversal on the ground that improper evidence was considered by the tax commissioners in making the valuation of relator's property and formed the basis in part of the assessment. O'BRIEN, J., reads for reversal.
Order reversed, etc. *Page 457